Case 1:18-cv-00229-RSK ECF No. 66-1 filed 10/24/18 PageID.845 Page 1 of 2




                        Exhibit 1
           Case 1:18-cv-00229-RSK ECF No. 66-1 filed 10/24/18 PageID.846 Page 2 of 2



From:                                Gregory R. Grant
Sent:                                Tuesday, August 14, 2018 1:35 PM
To:                                  'Margaret Debler"; 'Michigan Billy'; WebbA2@michigan.gov; Schultz, Jared (AG);
                                     cforsyth@grandtraverse.org; Paula Rosenthal
Cc:                                  Laurie Robbins
Subject:                             RE: REQUEST FOR STIPULATION RE: LATE DISCLOSURE


Mr. Spencer,
We echo the request for concurrence by Ms. Debler and we will be filing a similar motion for summary judgment with
the same arguments. Please indicate whether you will oppose this motion.



From: Margaret Debler [mailto:mdebler@jrsjlaw.com]
Sent: Tuesday, August 14, 2018 1:26 PM
To: 'Michigan Billy' <williamsimspencer@gmail.com>; WebbA2@michigan.gov; Schultz, Jared (AG)
<Schultzjl5@michigan.gov>; cforsyth@grandtraverse.org; Gregory R. Grant <ggrant@cmda-law.com>; Paula Rosenthal
<prosenthal@jrsjlaw.com>
Subject: RE: REQUEST FOR STIPULATION RE: LATE DISCLOSURE

Hello Mr. Spencer,

On behalf of prosecutor Cooney, we intend to file a Motion for Summary Judgment. I am seeking your concurrence in
the relief sought, dismissal of yourcase against him. The motion is based, in large part, on the Prosecutor's entitlement
to immunity from your claims, and our position that the federal courtshould not hear yourarguments but instead allow
the state court to decide them. We have also raised that probable cause was established for you arrest and prosecution
and this finding bars your claims.

If Ido not receive your concurrence today, Iwill assume that you oppose the motion and relief sought, and will file our
motion.




From: Michigan Billv<williamsimspencer@gmail.com>
Sent: Sunday, August 05, 2018 3:59 PM
To: WebbA2@michigan.R0v; Schultz, Jared (AG) <Schultzil5@michigan.gov>; cforsvth@grandtraverse.orR;
Rgrant@cmda-law.com; Margaret Debler <mdebler@irsilaw.com>
Subject: REQUEST FOR STIPULATION RE: LATE DISCLOSURE

Hello everybody. Iapologize for being late with my disclosures. My HP notebook crashed and its taken me a while to
recover enough information to proceed. I'm asking you all to please extend mea little grace and stipulate to my late
disclosures. It won't happen again.

My disclosures are attached. Please let me know if we're good.

Thanks,


Bill Spencer
